Citation Nr: 0841741	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-34 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating higher than 10 percent for a 
low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
July 2003.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  An 
August 2003 rating decision granted service connection for 
the veteran's low back disability with an initial 0 percent 
(i.e., noncompensable) evaluation effective August 2003, the 
first month following his separation from active duty.  See 
38 C.F.R. § 3.400 (2008).  In response, he submitted a timely 
notice of disagreement (NOD) in January 2004 requesting a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  A subsequent September 2004 RO decision granted 
a higher 10 percent evaluation with the same August 2003 
effective date, and he continued his appeal, requesting an 
even higher rating.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board remanded this case to the RO in August 2007, via 
the Appeals Management Center (AMC), for further development 
and consideration.


FINDINGS OF FACT

1.  The veteran does not have moderate limitation of motion 
of the thoracolumbar spine.  His forward flexion is not 
greater than 30 degrees but less than 60 degrees.  He does 
not have muscle spasm, guarding, or incapacitating episodes  

2.  The veteran has mild associated radiculopathy in both of 
his lower extremities, but no other neurological 
manifestations of his low back disability.  




CONCLUSIONS OF LAW

1.  The criteria are not met for an initial rating higher 
than 10 percent for the low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 
4.71a, Diagnostic Codes (DCs) 5292, 5293 (2003), DCs 5010, 
5243 (2008).

2.  However, the criteria are met for separate 10 percent 
ratings, for each lower extremity, for the neurologic 
manifestation (radiculopathy) of the low back disability. 38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.71a, 4.124a, DC 5243, Note (1), and DC 8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in 
February 2004 and December 2004, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  38 U.S.C.A. § 5103(a).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO did not issue a VCAA notice letter prior to initially 
adjudicating his claim in August 2003, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  However, the RO issued a VCAA notice 
letter prior to the September 2004 rating decision that 
increased his evaluation to 10 percent.  And in an even more 
recent March 2006 letter, he was informed of the downstream 
disability rating and effective date elements of his claim, 
keeping in mind his claim initially arose in the context of 
him trying to establish his underlying entitlement to service 
connection (since granted).  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Moreover, since providing the additional VCAA notice in March 
2006, and still additional notice in February 2007, the AMC 
has readjudicated the veteran's claim in the March 2008 and 
May 2008 supplemental statements of the case (SSOCs).  This 
is important to point out because the Federal Circuit Court 
has held that a statement of the case (SOC) or supplemental 
SOC (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2)  based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he is reasonably expected to understand from the 
notices provided what was needed.  Sanders v. Nicholson, 487 
F.3d 881 (2007), petition for cert. filed, No. 07-1209 (S. 
Ct. Mar. 21, 2008).  He has been represented throughout this 
appeal by a veteran's service organization, The American 
Legion, which presumably is well aware of the requirements 
for him to obtain a rating higher than 10 percent for his low 
back disability.  And, indeed, many of the arguments advanced 
addressed specific rating criteria.

It is also worth reiterating that in cases, as here, where 
the claim arose in another context, namely the veteran trying 
to establish his underlying entitlement to 
service connection, and the claim since has been granted and 
he has appealed a downstream issue such as the initial 
disability rating assigned, the underlying claim has been 
more than substantiated, it has been proven, thereby 
rendering § 5103(a) notice no longer required because its 
intended purpose has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  Thereafter, once a notice of 
disagreement (NOD) has been filed, the notice requirements of 
38 U.S.C. §§ 5104 and 7105 control as to the further 
communications with the appellant, including as to what 
"evidence [is] necessary to establish a more favorable 
decision with respect to downstream elements ...."  As a 
caveat, the Court in Goodwin reserved for future 
consideration whether a different rule should apply in 
situations, unlike in this case, where the claimant's initial 
service connection application raises an effective date issue 
(or disability rating issue) that requires more specific 
discussion of the evidentiary requirements pertaining to that 
element in the VCAA notice beyond the minimal information 
required by Dingess.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).

As for the duty to assist, the RO and AMC obtained the 
veteran's service medical records (SMRs), private medical 
records, and VA medical records, including the reports of his 
VA compensation examinations assessing the severity of his 
low back disability.  See, e.g., Caffrey v. Brown, 6 
Vet. App. 377 (1994).  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

The Board is also satisfied that there was substantial 
compliance with its August 2007 remand directives.  See 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 
Vet. App. 141, 146-47 (1999).  



Whether the Veteran is Entitled to an Initial Disability 
Evaluation Greater than 10 Percent for his Low Back 
Disability

Disability ratings are determined by applying the criteria 
established in VA's Schedule for Rating Disabilities, which 
is based upon the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.20 (2006).  

If two evaluations are potentially applicable, the higher one 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, this doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

If, as here, there is disagreement with the initial rating 
assigned following the grant of service connection, separate 
ratings can be assigned for separate periods of time based 
upon the facts found.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In other words, the rating may be "staged" 
to compensate the veteran for times since the effective date 
of his award when his disability may have been more severe 
than at others.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and, above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  



As the Board indicated when remanding this case in August 
2007, during the pendency of this appeal, VA promulgated new 
regulations for the evaluation of disabilities of the spine, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 
27, 2003)(codified at 38 C.F.R. part 4).  The amendments 
renumber the diagnostic codes and create a general rating 
formula for rating diseases and injuries of the spine.  If, 
as here, a law or regulation changes during the course of a 
claim or an appeal, the version more favorable to the veteran 
will apply, to the extent permitted by any stated effective 
date in the amendment in question.  38 U.S.C.A. § 5110(g); 
VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.  Because the amendments 
discussed above have a specified effective date without 
provision for retroactive application, they may not be 
applied prior to the effective date.  As of that effective 
date, the Board must apply whichever version of the rating 
criteria is more favorable to the veteran.  

The RO has used several different Diagnostic Codes to rate 
the veteran's low back disability.  In August 2003, it was 
evaluated under DCs 5293-5292, for intervertebral disc 
syndrome (IVDS) and limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a (2003).  Whereas in September 2004, the 
Diagnostic Codes were changed to 5010-5243, for traumatic 
arthritis and IVDS, although DC 5010 instructs the rater to 
rate the disability as degenerative arthritis under DC 5003, 
which, in turn, bases the rating on the extent there is 
limitation of motion.  

Further, as the Board also directed in the August 2007 
remand, the AMC addressed the previous and amended criteria 
in the March 2008 SSOC and the amended criteria again in the 
May 2008 SSOC.  Therefore, the Board may also consider these 
amendments without first determining whether doing so will be 
prejudicial to the veteran.  Bernard v. Brown, 4. Vet. App. 
384, 392-94 (1993).  



As the criteria for IVDS apply to the veteran, the Board must 
consider these criteria as well.  The regulations regarding 
IVDS were revised effective September 23, 2002.  Under the 
revised regulations, IVDS (preoperatively or postoperatively) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under 
38 C.F.R. § 4.25 (the combined rating table) separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

Under these revised standards, IVDS warrants a 10 percent 
evaluation when the veteran has incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  A 20 percent evaluation 
is warranted when the veteran has incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  These criteria are the same 
in the amendment effective September 26, 2003.  

For purposes of assigning evaluations under Code 5243, an 
"incapacitating episode" is a period of acute signs and 
symptoms due to IVDS requiring bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a, 
Formula for Rating IVDS Based on Incapacitating Episodes, 
Note 1 (2008).  Here, though, there is no evidence of record 
indicating the veteran has ever had an incapacitating episode 
due to his low back disability.  Therefore, he is not 
entitled to a higher initial rating on this basis.  

Under the previous DC 5292, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine.  A 20 percent evaluation is warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
rating is warranted for severe limitation of motion.  
38 C.F.R. § 4.71a, DC 5292 (2003).  The words "slight," 
"moderate" and "severe" as used in the various diagnostic 
codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

It should also be noted that use of terminology such as 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.  

Under the amended version of the rating criteria, the 
veteran's low back disability is rated under DC 5243.  
38 C.F.R. § 4.71a (2008).  IVDS may be rated under the 
Formula for Rating IVDS Based on Incapacitating Episodes or 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a, Note (6).  Since, however, as 
mentioned, the veteran does not have incapacitating episodes, 
the General Rating Formula for Diseases and Injuries of the 
Spine will be applied.  It provides, in pertinent part, for a 
10 evaluation when forward flexion of the thoracolumbar spine 
is greater than 60 degrees, but not greater than 85 degrees; 
or the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees, but not greater than 235 degrees; 
or, there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of the 
height.  A 20 percent evaluation is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, there is muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a.  

Under DC 5010, the rater is instructed to rate as 
degenerative arthritis, DC 5003.  Under DC 5003, when 
limitation of motion is noncompensable, a 10 percent rating 
is warranted when there is x-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups.  A 20 
percent rating is warranted where there is 
x-ray evidence of the involvement of 2 or more major joints 
or 2 or more minor joint groups with occasional 
incapacitating exacerbations.  Id.  But the veteran is not 
entitled to a higher rating under DCs 5003-5010 because the 
evidence does not show he has incapacitating exacerbations.  

When an evaluation of a disability is based upon limitation 
of motion, the Board must also consider, in conjunction with 
the otherwise applicable Diagnostic Code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy from disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).  

If a veteran is already receiving the maximum disability 
rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 
38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston, 10 Vet. 
App. at 80.

In May 2003, the veteran had a VA general medical 
examination.  He reported a history of L5-S1 discectomy with 
associated radiculopathy in his lower extremities, including 
at the time of the examination.  He denied pain on motion.  
The examiner stated the veteran had full range of motion, 
without pain, and no radiculopathy, neuropathy, bowel or 
bladder dysfunction, or foot drop.  The diagnosis was 
status post L5-S1 discectomy with residuals that would 
require further treatment.  

In January 2006 the veteran had a VA spine examination.  He 
complained of low back pain at L5-S1 in a golf ball sized 
area just off the midline.  He had radiating pain down his 
left lower extremity, more so than in his right lower 
extremity.  He described the radiating pain as shooting.  The 
pain did not go past his knees.  He felt that after his 
lumbar discectomy in 2002, his shooting leg pain improved for 
a few years.  He stated that arching his back caused the most 
pain, and that he alleviated it by bending over.  He took 
Darvocet, Motrin, and Naprosyn.  He also had received 
epidural steroid injections, but he indicated they did not 
last more than a week.  He denied incapacitating episodes.  
He did not use a cane, crutches, a walker, or braces.  He 
stated that his pain made it take longer to do yard work and 
made him irritable.  He could not provide any examples of how 
the low back pain impaired his employment.  He could walk, 
but prolonged standing exacerbated his pain.  He did not 
complain of numbness, tingling, weakness, burning, or bowel 
or bladder dysfunction.  

On objective clinical examination, the veteran was in no 
apparent distress.  His lower extremity muscle strength, deep 
sensation reflexes, and sensation were normal, as was his 
gait.  His active ranges of motion were characterized with 
mild pain on lumbar extension, though his active extension 
was still 30 degrees (normal).  His forward flexion was 90 
degrees (normal), his lateral rotation and flexion were 30 
degrees, bilaterally (normal).  See 38 C.F.R. § 4.71a, Plate 
V.  He did not lose any additional range of motion due to 
pain.  Additionally, the examiner found that there was no 
incremental development of pain, weakness, incoordination or 
fatigability.  

The examiner diagnosed degenerative joint disease (DJD, i.e., 
arthritis) of the lumbar spine with facet arthropathy.  He 
said the arthropathy was aggravated with pain production in 
lumbar extension.  Other than back pain and difficulty 
completing yard work, the examiner emphasized that the 
veteran was unable to provide any other specific impairments 
caused by his low back disability.  

Post-service private medical records dated from January 2003 
to May 2005 show the veteran was seen for complaints of low 
back pain.  The findings were stable post discectomy, 
however, albeit with a need for pain treatment.  Private 
records from Dr. S. C in October 2003 show the veteran had 
intermittent back pain.  Dr. S. C. suggested a series of 
limitations for the veteran, including not lifting more than 
20 pounds and not doing any severe bending to avoid 
reinjuring his back.  Dr. S. C. did not feel the veteran 
could return to his career as an automobile mechanic.  A July 
2004 MRI showed normal alignment in the lumbar spine, with 
facet hypertrophy, but no significant central canal, lateral 
process, or foraminal narrowing.  A MRI from January 2005 
also showed normal lumbar spine alignment with normal marrow 
signal.  There was facet arthropathy at L3-4 through L5-S1 
and left hemilaminotomy operative changes at L5-S1.  There 
was disc desiccation and broad based disc bulge.  In April 
2005 the veteran was treated in an emergency room for back 
pain.  In January 2006, Dr. G. P, a private physician, also 
treated the veteran for low back pain.  An MRI showed 
central/left paracentral disc protrusion with annular tear 
stenosis of the left lateral recess and bilateral foraminal 
stenosis, severe on the left at L5-S1.  There was generalized 
bulging disc with bilateral foraminal stenosis and facet 
joint arthritis at L4-5.  

The veteran submitted a statement during his May 2007 Travel 
Board hearing noting that he was self-employed, and that he 
had lost work due to his disability.  He felt that the range 
of motion measurements taken during his VA examination were 
inaccurate, and that he frequently had a forward flexion of 
as little as 30 degrees, or even 0 degrees (none at all).  He 
also reported difficulty walking.  

The RO increased the veteran's rating from 0 to 10 percent 
based on the old criteria in DC 5292.  In effect, the RO 
determined he has slight limitation of motion when 
considering the extent of his pain, as required by DeLuca.  
His low back disability also meets the criteria for a 10 
percent evaluation under DCs 5003-5010 because there is x-ray 
evidence of arthritis and painful motion.  

The Board must also determine whether a rating in excess of 
10 percent may be assigned for the veteran's low back 
disability by assessing, then combining, the orthopedic and 
neurologic manifestations of the disability, as noted in the 
rating criteria effective since September 23, 2002.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5292, Note (2) (2003); 38 
C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2008).

The medical evidence of record shows the veteran has 
intermittently experienced radiating pain into his lower 
extremities.  With respect to diseases of the peripheral 
nerves, the term "incomplete paralysis" indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis for a particular nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for mild, or at most, the moderate degree.  
When the involvement is bilateral, the ratings should be 
combined with application of the bilateral factor.  
38 C.F.R. § 4.124a, Diagnostic Codes 8520 to 8530 (2008).

Under Diagnostic Code 8520, mild incomplete paralysis of the 
sciatic nerve warrants a 10 percent rating and moderate 
incomplete paralysis warrants a 20 percent rating.  38 C.F.R. 
§ 4.124a (2008).

Based on the veteran's complaints and the neurologic 
findings, the Board finds that his intermittent lower 
extremity neurologic impairment is wholly sensory.  This is 
tantamount to mild incomplete paralysis of his sciatic nerve, 
so warranting a 10 percent rating for each lower extremity 
under DC 8520.  To this extent, his appeal is granted.

But the veteran is not entitled to a rating higher than 10 
percent for the orthopedic manifestations of his low back 
disability, considering either the former or revised 
standards.  Under the previous criteria, his normal ranges of 
motion are not compensable.  And under the amended criteria, 
there is no evidence indicating his forward flexion is 
greater than 30 degrees but less than 60 degrees or that his 
combined range of motion is less than 120 degrees.  As well, 
there is no evidence he has muscle spasm or guarding severe 
enough to cause abnormal gait or spinal contour.  The medical 
evidence of record shows treatment for complaints of pain, 
but most times he has normal, pain free, ranges of motion.  
And when the pain has affected his range of motion, it has 
not been to the extent required to receive a rating higher 
than 10 percent.

The veteran stated in May 2007 that his forward flexion was 
limited to 30 degrees, and sometimes even to 0 degrees.  But 
he is not competent to make this determination, and in any 
event the results of his objective clinical examinations have 
not borne out this level of limitation of motion.  He is 
competent to describe his symptoms (e.g., pain and painful 
motion, etc.), but not to provide a probative opinion of the 
affect, if any, of his pain on his range of motion.  A 
layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

But, again, even accepting that the veteran experiences pain, 
the evidence still does not show additional functional loss 
due to painful motion sufficient to assign a rating higher 
than 10 percent.  See again DeLuca, supra.  

Also, since, as mentioned, this appeal arises from an initial 
rating decision that established service connection and 
assigned an initial disability rating, it is not the present 
level of disability that is the only concern, rather the 
entire period is to be considered since the effective date of 
the award to ensure that consideration is given to the 
possibility of staging the rating; that is, the Board may 
assign separate ratings for separate periods of time based on 
the facts found.  See Fenderson, 12 Vet. App. at 125-26.  The 
veteran, however, has not met the requirements for a higher 
rating at any time since the effective date of his award, so 
the Board may not stage his rating because he has been, at 
most, 10-percent disabled during the entire period at issue 
(that is, excluding the additional 10 percent ratings he is 
receiving in this decision for the associated radiculopathy 
in each lower extremity).

Considering the evidence of record, the Board finds that the 
overall disability picture does not more nearly approximate 
the criteria for a higher evaluation under DC 5292, 5293, or 
5243.  38 C.F.R. § 4.7.  In conclusion, the Board finds that 
the preponderance of the evidence is against a disability 
rating greater 10 percent for the low back disability.  

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration 
is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  
First, the RO must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for the service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the veteran's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms.  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, there is no disputing the veteran's symptoms - 
especially his low back pain, cause some impairment in his 
occupational functioning.  Indeed, he has noted that he is 
self-employed, with work lost on account of the disability, 
and his private treating physician Dr. S. C. indicated he did 
not feel the veteran could return to his career as an 
automobile mechanic because of the severity of this 
disability.  But during his most recent January 2006 VA 
compensation examination, the veteran could not provide any 
specific examples of how his low back pain has impaired his 
employment.  Aside from that, although he takes issue with 
the results of his range-of-motion testing, his active ranges 
of motion were characterized by only "mild" pain on lumbar 
extension, and his active extension was still to 30 degrees 
- which is normal.  His forward flexion also was normal, to 
90 degrees, as were his lateral rotation and flexion - which 
were to 30 degrees, bilaterally.  See 38 C.F.R. § 4.71a, 
Plate V, indicating these are normal ranges of motion in 
these specified directions.  Moreover, he did not lose any 
additional range of motion due to his pain, and the examiner 
found as well that there was no incremental development of 
pain, weakness, incoordination or fatigability of type 
discussed in DeLuca.  Although the veteran believes 
otherwise, there is no inherent reason to question the 
legitimacy of the results of that VA compensation 
examination.

The amount of functional impairment shown, including that 
attributable to the pain, is contemplated by the rating 
criteria.  According to 38 C.F.R. § 4.1, generally, 
the degrees of disability specified in the rating schedule 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  And 
most, if not all, of his evaluation and treatment has been on 
an outpatient basis, not as an inpatient.  


The Board therefore finds no reason to refer this case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. § 3.321(b).  That 
is, there is no evidence of exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, to suggest the veteran is not 
adequately compensated by the regular rating schedule.  
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

The claim for an initial disability evaluation greater than 
10 percent for the low back disability is denied.  

However, separate 10 percent ratings are granted for the 
associated radiculopathy affecting each lower extremity, 
subject to the laws and regulations governing the payment of 
VA compensation.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


